MEMORANDUM **
Bertha Hidayat, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Hidayat failed to establish eligibility for asylum because her testimony regarding verbal harassment, stones thrown at her, and random incidents of inappropriate touching by strangers was insufficient to establish past persecution or a well-founded fear of persecution. See id. at 1016-18 (persecution is an extreme concept and a showing of discrimination and harassment is insufficient to establish eligibility for relief); see also Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir.2007) (en banc) (an individualized threat of persecution is required that is “distinct from [that] felt by all other ethnic Chinese Christians in Indonesia” who have not been shown to have a well-founded fear of persecution).
Because Hidayat failed to demonstrate that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). Substantial evidence also supports the conclusion that Hidayat is not *589entitled to CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.